 00.0$         O乙O乙18しI上州d6§               トトO事0乙O乙ICJl∠州∀00                                 9        08C田○○とi
 00●0$         O乙O乙I8しl上州d69             ししO事0乙O乙I合しI上州∀00                               9           乙LCしu○○と]
 00.0$         O乙O乙I8しl∠囚d69            ししO事0乙O乙l合しI上州∀00                                9           レムe山○○とi
 00●0$          O乙O乙18しl上州d69            ししO書0乙O乙I合しl∠囲∀00                               9            0∠C山○○と]
 00●0$         O乙O乙I8しl∠囲d6§              トト0事O乙O乙l合しI∠囚∀00                                  9        乙98山○○とi
 00.0$         O乙O乙18しl∠州d6§              トトO事0乙O乙I合しl上州∀00                                  9         し9C田〇〇日
 00      0$     O乙O乙18しI∠囲d6§              トトO事0乙O乙I合しl∠州∀00                                     9      09C田○○轡
 00      0$     O乙O乙I8しI上州d6§              トトO事0乙O乙I合しI上州∀00                                 9         乙9C田〇〇日
 00      0$     O乙O乙I8しl∠囲d69             ししO事0乙O乙1合しI∠囲∀00                                  9         し9e叫○○轡
 00      0$     O乙OZ/8し/∠Nd69:ししO10乙O乙/9し/∠IN∀00:乙し                                                   0§8山○○とi
 00      0$      O乙O乙I合しl∠川d6§:トトO事囲∀00                                        9     ゴーqO9e山○○とi
 00.0$        O乙O乙I§しI∠囲d69             ししO事0乙O乙1合しI∠囲∀00                            9           〇0§e山○○とi
 00      0$     O乙O乙l飢l∠囲d69              ル0事O乙O乙18しl上州∀00                           9            さO98山○○とi
 00      0$    O乙O乙l合しI上州d6§               ししo書0乙0乙ICしl上州∀00                             9           ∀09C田○○とi
 00.0$         O乙O乙I8しI∠囚d69            トトO事0乙O乙I8しI上川∀00                            9           乙ウe叫○○と量
 00      0$    O乙O乙I8しI上州d6§              トトO事0乙O乙ICしI上州∀00                              9           0ウC関○○と量
 00      0$     O乙O乙I8しl上州d69            ししO事0乙O乙1合しIL川∀00                               9           乙eC田○○ささ
 00      0$     O乙O乙18しl∠州d69                ルO事0乙O乙ICしIL‖∀00                                9         OCe田°〇日
 00      0$     O乙O乙18しI∠州d69            しし0事O乙O乙I9しl∠州∀00                               9           乙乙C田○○とi
 00●0$          O乙O乙I8しl∠州d6§              トトo事0乙O乙19しl上州∀00                                 9         O乙8田〇〇日
 00      0$     O乙O乙I8しI∠囚d6§              ししO事0乙O乙I9しIL囲∀00                             9            0しC山○○とI
 00.0$        O乙O乙18しI上州d6§         ししO10乙O乙1合しI上州∀00                     9        〇日∀山○○」lie目pue」9
 00.0$     O乙O乙/8し/∠囲d69:トトO10乙O乙/Cし/上州∀00:9                              〇日∀ 」e事eeu⊥Alq山eSS∀le」eueO
 00           000̀8ウ$            (uo!SSeS
                  lt3」eue9)o乙o乙I8し/∠Nd69:トトO事0乙O乙/9し/∠IN∀00:乙しg∀SIIeHl!q叩X∃
 00   009̀乙し$      (u十e^ON)o乙o乙/9し/∠Nd6§:"O10乙O乙/別/∠囲∀00:9
 00   000̀oe$     (S"q!uX∃)o乙o乙/8L/∠Nd69:ししO事0乙O乙/9し/∠W∀00:乙し                                        〇l!eH事!q叩X∃
 00   0$      (u!‑e^OIN)o乙o乙/9しI上州d69:トトO事0乙O乙/Cし/上州∀00:9
 SeeゴeSue3!「                    SPO叫edeSueo!「                                      SeS!u〇〇〇d
                                       :SMOl看OJ Se Pe事e事Se」 Pue PePuelu旧Aqe」ell e」e ̀.′See∃ eSueO!「 Pue
SeS!田e」d,, Pei叩   lue田ee」6∀ e皿JO.,∀,, l抑IIX∃ u岬uQ=eS See∃ eSueO!「 ̀spo!」ed eSueO!「                ses叩e」d ell⊥ (し
                                                                        :SMO=OJ Se PePue叫e S! 1ue山ee」6∀
e囲̀eoue」動副S皿^q u!e」elI Pe)e」Od」OOu! e」e uO叩M ̀sl即Oe」 6u!O6e」O事eu事JO叫6!i u!                       ∃轡O∃∃t]∃H⊥ MON
                                                                                                         :se胆edeu事
 ueeM事eq ll喜MPOO6 」eu叫nJ 」OJ e6ueuoxe u! Se事eP lue^∃ ell事e6uellO O事Pee」6e e^eu Se叩ed eu事S∀∃t]∃HM
                                             :(   事ue山Pue山∀事S」!∃,,) 6しOZI購ルe^!事O∈剃.e ePe山事ue叫ee」6∀
esueo!「 」elue〇 uO叩e^uO〇 uMo嶋      轡e6JOe9 0事1ue田Pue田∀事S」!ゴell事Aq pepue山e Se ̀(..相!Oe∃,, elI事)
」elueO uO叫e^uOO uMO」言    轡e6JOeO elI事JO uO叫Od u!印eO e JO Aouednooo pue esn e皿」QJ (                   事ueluee」6∀,,)
上しOZ18化しe^!P∈鴻e ePelu砺          ON叫e山ee」6∀ eSueO!「 O叩PeJe叫e 〇∃H Pue∴eeSueO!「 S∀∃t]∃HM
                                                               ● (   eesue3!「,,)
Pue (くくO∃H,,) uo蛇」Od」OO事S」!∃ uO事SnOH eul ueeM事eq Pue Aq epe叫S! (くく事ue山Pue田∀ PuOOeS,,) ⊥N∃‖∃∃t]O∀
∃SN∃OI￨        t]∃⊥N∃O NOl⊥N∃^NOO NMOtI言          t] ∃Ot]O∃9    O⊥      ⊥N∃‖aN∃‖V aNOO∃S SIH⊥
                           ⊥N∃l〃∃∃曽O∀ ∃SN∃Ol￨ ti∃⊥N∃O NOl⊥N∃^NOO
   Exhibit 1-2, p. 1      NMO主l甘    曽∃O櫨O∃O O⊥ ⊥Nヨ‖aNヨIN∀ aNOO∃S
           Case 4:20-cv-02104 Document 18-4 Filed on 07/17/20 in TXSD Page 1 of 2
 O乙O乙10C18 e事容回
                                                                                ○∃〇尊書ueP害Se」岩こeil!⊥
                                                                              ueZe日 M ePue」日:e田eN
                                                                                                     :佃
                                                                        o∃H,, ̀uo!事e」Od」O〇事S」!∃ uO事SnOH
                       〇∃H人q e」n事eu6害S」e事unOO JO e事eP eu事uO e^!P引Je eq iieuS lueulPue田∀ PuOOeS S叫⊥
 ozozIOCIC ueu) 」elel Ou O∃H O事叩e田Pue田∀ PuOOeS S晒JO ndoo peu6!S叫叫qnS O事SeeJ6e eesueo!「 (9
                                                                  事O∈鴻e Pue eO」O川nl u! enu!事uOO酵IIS
̀pepue山e Se ldeoxe ̀事ue田ee」6∀ eu=O SuO!事!PuOO Pue SluJe事」eu事O Il∀     I時^e」d lleuS叫e山Pue山∀ PuOOeS
S冊̀事ueuJPueuJ∀ PuOOeS S晒Pue叫e叫Puelu∀事S咄eu=ue田ee」6∀ eu事ueeMleq lOルuOO e JO叩e^e ell事ul (ウ
                                 事ue^∃ el即O S人ep oc u皿!M PenSS!   se事鴎S Pe事!un eu事JO lueP!Se」d eu=O
̀sexe⊥ JO e脚S e皿JO 」Ou」e^OO ̀uo書SnOH JO相o eu事JO 」OAeN eu事Aq penss!相!Oe∃ ell事le S6u!」eu事e6 JO
ez!S eu事6u!事O勘SeJ相聞事ue事SqnS Puき相e!」e事eu S」eP」O Pue :相!3e∃ e皿JO Aouきdnooo pue esn 6u!書ue^e」d 」O
uo事SnOH 6u!事O∈瑚.e SO叩ePued :事ue田ee」6∀ e皿JO乙しuO!事OeS 」ePun eJne時囲eO」O=l JO uO即u!JeP PuE edoos e皿
u州M e」e SeOue」」nOOO 6u!MOliOJ eu=eul ee」6きpue e6peiMOuxpe Se叩きd eu自qnop JO eOueP!O^e e皿」O∃ (C
          事ue田Pue田∀ PuOOeS S晒JO Slu」e事e皿」ePun eSee」OeP 」Ou eSee」Ou! 」eu叩eu =EuS eeゴeSueO!「 e田(乙
 iOO    009(06$
  00      0$       O乙O乙/8し/∠Nd69:しLO事0乙O乙/Cし/∠IN∀00:9                                    ∀e3班OX〇日
  00    0$     0乙O乙/8し/∠Nd69こししO事0乙O乙/CL/∠N∀00:9                       合し乙 ‑乙し乙S叫OOとieOue」3JuOO
  00     0$       O乙O乙I8しI∠‖容69           ししO事0乙O乙ICしl上州∀00                  9       しけ‑LO乙eo脚OMOuS
  00.0$           O乙O乙I8しl∠州d69           iルo事0乙O乙I合しl∠囚∀00                      9       乙88田○○と看
  00     0$       O乙O乙I8しI∠州d6§             トトO事0乙O乙I合しl∠州∀00                        9   し88u○○と看
       Exhibit 1-2, p. 2
             Case 4:20-cv-02104 Document 18-4 Filed on 07/17/20 in TXSD Page 2 of 2
